     Case 1:19-cv-01257-DAD-HBK Document 37 Filed 02/03/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL MCNEIL,                                 No. 1:19-cv-01257-DAD-HBK
12                         Plaintiff,                  ORDER GRANTING PLAINTIFF’S MOTION
         v.                                            TO EXTEND TIME TO FILE DISPOSITIVE
13                                                     MOTIONS
         KIRAN TOOR, Physician and Surgeon at
14       Valley State Prison,                          Doc. No. 35
15                                                     DISPOSITIVE DEADLINE: May 24, 2021
         PAL VIRK, Chief Medical
16       Officer/Physician/Surgeon at Valley State
         Prison,
17
         TIN-AUNG SHWE, Physician & Surgeon
18       at Valley State Prison, and
19
         HARMINDER LONGIA, Physician &
20       Surgeon at Valley State Prison,

21                         Defendants.
22
               Pending before the Court is Plaintiff’s motion seeking additional time to file dispositive
23

24   motions.1 (Doc. No. 35). Plaintiff states the ongoing pandemic has eliminated his access to the

25   law library and thus limited his ability to conduct legal research and prepare his case. (Id. at 2-3).

26
27   1
       Plaintiff’s motion is docketed as a “Motion for Stay and Abeyance.” (Doc. No. 35). However,
     the motion’s body makes clear Plaintiff seeks additional time to prepare dispositive motions. (Id.
28   at 2-3).
                                                       1
     Case 1:19-cv-01257-DAD-HBK Document 37 Filed 02/03/21 Page 2 of 3


 1   Plaintiff requests “staying the proceedings” for 90 days. (Id.) The Court construes the motion as
 2   a request to extend the current dispositive motion deadline set forth in the April 13, 2020 Discovery
 3
     and Scheduling Order (Doc. No. 16) for an additional 90 days. Defendants similarly interpret
 4
     Plaintiff’s motion as a motion for an extension of time to file dispositive deadlines and state they
 5
     have no opposition to extending the deadline, albeit they calculate the deadline date differently.
 6

 7   (Doc. No. 36).

 8           Fed. R. Civ. P. 6(b) provides for extending deadlines for good cause shown, if the request

 9   to extend time is made before the original time, or its extension expires; or, on a motion made after
10
     the time has expired, if the party failed to act because of excusable neglect. Based on good cause
11
     shown, the Court grants Plaintiff’s request to extend the deadline to file dispositive motions.
12
             Also pending is Plaintiff’s 352-page motion to compel filed September 4, 2020. (Doc. No.
13
     25). Defendants filed a 52-page opposition to the motion with exhibits (Doc. No. 28) and Plaintiff
14

15   filed a 126-page reply (Doc. No. 30). Prior to ruling on the pending discovery dispute, the Court

16   will require the parties to telephonically meet and confer to try to narrow the discovery issues in
17   dispute. If the parties are not able to fully resolve the discovery dispute, the parties shall file a joint
18
     statement outlining the discovery issues in dispute as set forth below. After review of the joint
19
     statement, the court will schedule this matter for a telephonic discovery and status conference.
20
             Accordingly, it is now ORDERED:
21

22           1. Plaintiff’s Motion for Stay and Abeyance, construed as a motion for an extension of

23               time (Doc. No. 35), is GRANTED to the extent the Court modifies the Discovery and

24               Scheduling Order (Doc. No. 31) to reflect the dispositive deadline is May 24, 2021.
25           2. The parties shall telephonically meet and confer in good faith to attempt to resolve the
26
                 outstanding discovery dispute no later than February 17, 2021. If the parties resolve
27
                 their discovery disputes, they shall file a notice with the Court. If the parties are not
28
                                                          2
     Case 1:19-cv-01257-DAD-HBK Document 37 Filed 02/03/21 Page 3 of 3


 1            able to resolve their discovery dispute, they shall file a joint statement, not to exceed six
 2            pages (three pages per party), outlining their discovery disputes no later than February
 3
              24, 2021. Not more than six pages in exhibits (three pages per party) may be attached
 4
              to the joint statement. Upon review of the joint statement, the Court will schedule this
 5
              matter for a telephonic discovery and status conference.
 6

 7

 8   IT IS SO ORDERED.

 9

10   Dated:   February 3, 2021
                                                       HELENA M. BARCH-KUCHTA
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3
